DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 12, 2022.  Claims 8, 13, 18-20, 22-25 and 27-29 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed August 12, 2022, with respect to claims 8 and 13 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
Claims 18-20, 22-25 and 27-29 remain allowable as noted in office action dated May 13, 2022.

Allowable Subject Matter
Claims 8, 13, 18-20, 22-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 8, the prior art of record individually or in combination fails to teach a sensor as claimed, comprising: a visible light sensor configured to sense light in a visible wavelength spectrum; a near infra-red light sensor configured to sense light in a near infra-red wavelength spectrum; and an optical filter on the near infra-red light sensor, the optical filter configured to selectively transmit the light in the visible wavelength spectrum and the light in the near infra-red wavelength spectrum, wherein the near infra-red light sensor is stacked on the visible light sensor such that the near infra-red light sensor is between the visible light sensor and the optical filter, more specifically in combination with wherein the optical filter is configured to selectively transmit light in a first wavelength spectrum associated with the visible wavelength spectrum and light in a second wavelength spectrum associated with the near infra-red wavelength spectrum, and selectively block light in a third wavelength spectrum between the first wavelength spectrum and the second wavelength spectrum, wherein the first wavelength spectrum is within about 400 nm to about 700 nm, and the second wavelength spectrum is within about 750 nm to about 1000 nm, wherein a transmission spectrum of the optical filter has a near infra-red transmission peak in the second wavelength spectrum, and a wavelength range of the near infra-red transmission peak at a 50% transmittance of the transmission spectrum of the optical filter is less than or equal to about 120 nm, and wherein the near infra-red transmission peak satisfies Relationship Equations 1 and 2: [Relationship Equation 1] ƛ2 – ƛ1 ≤ 50 nm [Relationship Equation 2] ƛ4 - ƛ3 ≤ 50 nm wherein, in Relationship Equations 1 and 2, ƛ1 is a starting point wavelength in the near infra-red transmission peak, ƛ2 is a starting point wavelength at which transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, ƛ3 is an end-point wavelength at which the transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, and ƛ4 is an end-point wavelength of the near infra-red transmission peak.
In regards to claim 13, the prior art of record individually or in combination fails to teach a sensor as claimed, comprising: a visible light sensor configured to sense light in a visible wavelength spectrum; a near infra-red light sensor configured to sense light in a near infra-red wavelength spectrum; and an optical filter on the near infra-red light sensor, the optical filter configured to selectively transmit the light in the visible wavelength spectrum and the light in the near infra-red wavelength spectrum, wherein the near infra-red light sensor is stacked on the visible light sensor such that the near infra-red light sensor is between the visible light sensor and the optical filter, more specifically in combination with wherein the optical filter is configured to selectively transmit light in a first wavelength spectrum associated with the visible wavelength spectrum and light in a second wavelength spectrum associated with the near infra-red wavelength spectrum, and selectively block light in a third wavelength spectrum between the first wavelength spectrum and the second wavelength spectrum, wherein the near infra-red light sensor is on the visible light sensor, and the near infra-red light sensor includes a pair of electrodes facing each other, and a near infra-red absorption layer between the pair of electrodes, the near infra-red absorption layer configured to absorb the light in the near infra-red wavelength spectrum, wherein the near infra-red absorption laver includes an organic light-absorbing material configured to absorb the light in the near infra-red wavelength spectrum, and the second wavelength spectrum is narrower than a light absorption spectrum of the organic light-absorbing material, wherein a full width at half maximum (FWHM) of a light absorption spectrum of the organic light-absorbing material is greater than about 120 nm.  
In regards to claim 18, the prior art of record individually or in combination fails to teach a sensor as claimed, comprising a visible light sensor configured to sense light in a first wavelength spectrum, the first wavelength spectrum within a visible wavelength spectrum; a near infra-red light sensor configured to sense light in a second wavelength spectrum, the second wavelength spectrum within a near infra-red wavelength spectrum; and more specifically in combination with an optical filter configured to selectively transmit the light in the first wavelength spectrum and the second wavelength spectrum, wherein the near infra-red light sensor includes a pair of electrodes facing each other, and a near infra-red absorption layer between the pair of electrodes, the near infra-red absorption layer including an organic light-absorbing material configured to absorb light in the near infra-red wavelength spectrum, wherein the second wavelength spectrum is narrower than an absorption wavelength spectrum of the organic light-absorbing material, wherein a full width at half maximum (FWHM) of a light-absorption spectrum of the organic light-absorbing material is greater than about 120 nm.
Claims 19, 20 and 22 are allowed because of their dependency on claim 18.
In regards to claim 23, the prior art of record individually or in combination fails to teach a sensor as claimed, comprising: a visible light sensor configured to sense light in a first wavelength spectrum, the first wavelength spectrum within a visible wavelength spectrum; a near infra-red light sensor on the visible light sensor, the near infra-red light sensor configured to sense light in a second wavelength spectrum, the second wavelength spectrum within a near infra-red wavelength spectrum; and more specifically in combination with an optical filter configured to selectively transmit the light in the first wavelength spectrum and the second wavelength spectrum, wherein a transmission spectrum of the optical filter has a near infra-red transmission peak in the second wavelength spectrum, wherein the near infra-red transmission peak satisfies Relationship Equations 1 and 2: [Relationship Equation 1] ƛ2- ƛ1 ≤ 50 nm [Relationship Equation 2] ƛ4 - ƛ3 ≤ 50 nm wherein, in Relationship Equations 1 and 2, ƛ1 is a starting point wavelength in the near infra-red transmission peak, ƛ2 is a starting point wavelength at which transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, ƛ3 is an end-point wavelength at which the transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, and ƛ4 is an end-point wavelength of the near infra-red transmission peak.
Claims 24, 25 and 27-29 are allowed because of their dependency on claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878